Exhibit F
Research Triangle Park Laboratories, Inc.
7201 ACC Blvd., Suite 104
Raleigh, NC 27617
                                                                        ISO 17025 Compliant
919 510-0228 Telephone                                                  PA Registration #68-1664
919 510-0141 Fax                  Web Site: www.rtp-labs.com            DEA Registered
September 26, 2018

3B Medical
799 Overlook Drive
Winter Haven, FL 33884

Attn: Alex Lucio, CEO

PROJECT: Ozone Testing
RTP Labs ID: 18-079-2

The testing was conducted on the CPAP cleaning device received on September 7, 2018. We received a
“SoClean 2 Go Model SC1300 S/N 1300SC052418128” device. The device was tested for ozone emissions
to determine if it exceeded the Federal Regulation for medical devices 21 CFR 801.415 of 0.05 parts per
million (ppm).

The testing was conducted using ASTM D5116 “Small Scale Chamber Determination of Volatile Organic
Emissions from Indoor Materials/Products” using a 27-liter glass chamber. At the beginning of each test, an
ozone Control sample was collected in the chamber to demonstrate that no ozone was in the chamber prior to
turning on the device. The device was turned on and an ozone sample was collected and analyzed at 20 min
time points for the “SoClean 2 Go” device. The “SoClean 2 Go” device automatically turned off after 14
min, and we modified our test procedure to test the ozone at 10 min. At the end of each test the device was
removed and the chamber was purged with clean air to remove any residual ozone from the previous test.


                            SoClean 2 Go       SoClean 2 Go       SoClean 2 Go
                             Mask in bag      Mask out of bag    Mask out of bag
                              w/filter           w/filter          Filter out of
                                                                     chamber
        Control              <0.05 ppm           <0.05 ppm         <0.05 ppm
        10 min                5.60 ppm            5.60 ppm          5.60 ppm          Exceeded
                                                                                     Ozone Limit

If you have any questions, please give me a call at (919) 510-0228.

Sincerely,




Alston Sykes, Principal Chemist




File: 3B Medical 18-079-2 SoClean 2 Go                                                        Page 1 of 1
